Citation Nr: 1205256	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  05-41 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES


1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to March 1, 2008.  

2.  Entitlement to a rating in excess of 10 percent for diabetic neuropathy of the right lower extremity (right foot).  

3.  Entitlement to a rating in excess of 10 percent for diabetic neuropathy of the left lower extremity (left foot).  


REPRESENTATION

Appellant represented by:	Kimberly Faye Robinson, Agent



WITNESSES AT HEARING ON APPEAL

Appellant and V. R.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, a rating in excess of 50 percent for PTSD was denied, as were ratings in excess of 10 percent for diabetic neuropathy of the right and left feet.  Thereafter, jurisdiction was transferred to the RO in Montgomery, Alabama.  

A Travel Board hearing was held in June 2008 before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The issues on appeal were remanded for additional evidentiary development in November 2008.  Subsequently, in a January 2009 rating decision, a temporary total rating (TTR) was assigned for the Veteran's PTSD from January 14, 2008, followed by reinstatement of the 50 percent disability rating on March 1, 2008.  However, in a September 2011 supplemental statement of the case (SSOC), the Veteran was granted a 100 percent rating for his PTSD, effective from March 1, 2008.  This grant was promulgated in a September 2011 rating decision.  Ratings in excess of 10 percent for diabetic neuropathy of the right and left feet were denied.  Since this grant of a 100 percent rating for PTSD, beginning on March 1, 2008, (excluding the period from January 14, 2008, through the end of February 2008, when a TTR was assigned), did not constitute a full grant of the benefits sought on appeal, this claim is still in appellate status.  The issue is more appropriately addressed as listed on the title page of this decision.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  


FINDINGS OF FACT

1.  Prior to March 1, 2008, the Veteran's PTSD was manifested by an occupational and social impairment with no more than reduced reliability and productivity.  

2.  The Veteran's right and left lower extremity diabetic neuropathy is manifested by numbness and paresthesias in the legs below the knees, bilaterally.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD prior to March 1, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).  

2.  The criteria for a disability rating of 40 percent, but no higher, for diabetic neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, DC 8520 (2011).  

3.  The criteria for a disability rating of 40 percent, but no higher, for diabetic neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, DC 8520 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Considering the claims for increased ratings (for diabetic neuropathy of the right and left lower extremities) on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of these matters, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.

As to the additional claim on appeal for an increased rating for PTSD, VA first has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in August 2004, May 2008, and December 2008) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the May 2008 and December 2008 letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including STRs.  38 C.F.R. §§ 4.2, 4.41 (2011).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.3 (2011).

Entitlement to a Rating in Excess of 50 Percent for PTSD Prior to March 1, 2008.  

Specific Rating Criteria

Under the general rating formula for the evaluation of mental disorders, 38 C.F.R. § 4.130, DC 9411, PTSD, in pertinent part, will be rated as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.-100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. - 50 percent

The GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness." [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Background

The relevant evidence prior to March 1, 2008 (the effective date of the 100 percent evaluation (following a period of a TTR for hospitalization) includes VA treatment records to include VA psychiatric examination reports.  For example, when examined by VA in April 2005, the Veteran reported that he continued to be isolative.  He was on numerous psychiatric medications.  He was oriented times four.  His mood was mildly depressed, and his affect was pleasant and concerned.  There were no suicidal or homicidal ideations.  The diagnosis was PTSD, and his GAF score was 53.  His GAF score in October 2005 remained at 53.  

VA records show that the Veteran attended group therapy sessions in 2006.  In November of that year, it was noted that he was an active participant.  His GAF score was 55.  Subsequently dated records reflect that he continued to attend therapy sessions.  In September 2007, he was noted to be an active participant.  He was noted to be stable.  His GAF score remained at 55.  

VA records show that when the Veteran was seen on January 4, 2008, he was hearing voices and was suicidal.  He was depressed and withdrawn, and his mood was apathetic.  His attention span was full range, and his concentration was fair.  The diagnosis was severe major depression with psychotic features and suicidal intent.  His GAF score was 35.  For stabilization in a safe environment, the Veteran agreed to be hospitalized.  

As already noted in the "Introduction" portion of this decision, the Veteran was assigned a TTR for this period of hospitalization.  The TTR was effective from January 14, 2008, through the end of February 2008.  Ultimately, he was assigned a 100 percent rating for his PTSD from March 1, 2008.  The only question that remains before the Board is whether a rating in excess of 50 percent is warranted prior to March 1, 2008.  This, of course, excludes the period when a TTR was assigned for the Veteran's hospitalization.  

Analysis

The Board concludes that a rating in excess of 50 percent for the period prior to March 1, 2008, is not warranted.  By applying the Veteran's psychiatric symptomatology to the rating criteria noted above, it is apparent that during the time period in question, the Veteran's PTSD did not more nearly approximate the criteria for a rating in excess of 50 percent until he was admitted for hospitalization in January 2008.  

Although it is contended that his symptoms had increased beyond what the 50 percent evaluation contemplates, the evidence describes a fairly consistent pattern of symptomatology and manifestations including social isolation, anxiety, depression, nightmares and problems adapting to stressful circumstances. However, there was no significant disturbance of affect or mood; circumstantial, circumlocutory, or stereotyped speech; difficulty understanding commands; or impairment of memory, judgment, or abstract thinking.  The medical evidence includes no reported impairment of thought process, nor observation of delusion, hallucinatory phenomenon, or psychosis.  The Veteran's affect, in general, was appropriate.  The evidence shows that he functioned fairly well and was stable until his hospitalization in January 2008.  

Other symptoms required for a higher rating of 70 percent were neither complained of nor observed by medical health care providers, including obsessional rituals, illogical, obscure, or irrelevant speech, or impaired impulse control.  The medical evidence largely demonstrated that the Veteran presented with appropriate affect.  There was no evidence of psychotic symptoms or cognitive deficits.  In general, the Veteran was adequately groomed and able to take care of himself physically.  

Moreover, the evidence fails to demonstrate that his past history resulted in a sustained inability to function independently, appropriately, and effectively, prior to March 3, 2008.  Also, as noted above, the criteria for the current 50 percent disability rating is "occupational and social impairment with reduced reliability and productivity."  See 38 C.F.R. § 4.130, DC 9411.  So while having no reason to doubt that the Veteran's PTSD symptomatology adversely impacts his employability, this is specifically contemplated by the assigned 50 percent schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  

Again such findings are consistent with the rating criteria required for the assignment of a 50 percent evaluation, and do not approximate the criteria required for the assignment of a 70 percent or higher evaluation.  

In reaching this determination, the Board notes that various VA medical personnel who examined the Veteran during the period in question estimate GAF scores between 53 and 55 which reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Simply stated, these GAF scores do not provide a basis for assignment of a rating in excess of 50 percent for the period prior to March 1, 2008.  

Therefore, the Board finds that, prior to May 3, 2008, the Veteran's impairment due to PTSD was more consistent with a 50 percent raging, and that the level of disability contemplated in DC 9411 to support the assignment of a 70 percent rating or higher was absent.  

Entitlement to Ratings in Excess of 10 Percent for Diabetic Neuropathy of the 
Right Lower Extremity and the Left Lower Extremity

Specific Rating Criteria

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).  

The Veteran's current diabetic neuropathy of the right and left feet have been evaluated as 10 percent disabling each pursuant to 38 C.F.R. § 4.124a, DC 8520.  The current rating contemplates mild incomplete paralysis of the sciatic nerve.  To warrant a higher evaluation the evidence must show moderate incomplete paralysis of the sciatic nerve.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2011).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2011).  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124(a) (2011).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  The use of terminology such as "mild," "moderate," and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2011)  

DC 8520 of the Rating Schedule provides the rating criteria for paralysis of the sciatic nerve, and, therefore, neuritis (DC 8620) and neuralgia (DC 8720) of that nerve.  Under DC 8520, disability ratings of 10 percent, 20 percent and 40 percent are assigned for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe and incomplete paralysis with marked muscular atrophy.  Id.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee and flexion of the knee weakened or (very rarely) lost.  Id.

Background

It is contended that rating in excess of 10 percent are warranted for the separately rated diabetic neuropathy of the right foot and the left foot.  

VA records show that in November 2006 the Veteran had 2+ ankle reflexes.  An April 2007 neurological consult, however, noted ankle reflexes were absent.  The April 2007 examiner also provided diagnoses of fibromyalgia and diabetic neuropathy, but did not identify which of the manifest symptoms were attributable to the service-connected disability.  Thus, the Board remanded for additional examination in a November 2008 remand decision.  

Upon VA examination on March 2009, the examiner was unable to complete a meaningful examination.  It was noted that the Veteran was "very uncooperative."  Additional VA examination was conducted in July 2011.  At that time, the Veteran had numbness and paresthesias in the legs below the knees.  The summary of his sensory examination findings showed that both extremities had decreased vibration and decreased pain/pinprick.  His position sense and light touch were decreased.  The VA examiner noted that the claimant was unable to cooperate with the exam, and that he did not move his toes, feet, knees, hips to command, but did stand with help and walked a few steps with a cane and assistance.  There was decreased muscle tone at the ankles and knees.  There was evidence of muscle atrophy and gait disturbance was noted.  He had much difficulty walking due to weakness and balance difficulty.  There was imbalance and tremor, and there was also loss of hair below both knees with some discoloration of skin distally over the lower legs.  The VA examiner noted that the Veteran was unable to cooperate much with the exam and that he appeared to have "difficulty with thought processes."  It was further noted that his difficulty walking was not necessarily due to his neuropathy alone in that his knee jerks were somewhat brisk.  

Analysis

Due to the credible and consistent complaints of the Veteran, the Board finds that an overall moderately severe rating for each lower extremity is warranted and that that degree of impairment is now present as evidenced by VA exam in July 2011.  Accordingly, a 40 percent rating is warranted for each lower extremity.  However, the evidence does not support a finding of severe incomplete paralysis with marked muscle atrophy for either low extremity.  This is supported by the objective findings, which show significant impairment.  All reasonable doubt was resolved in the Veteran's favor in reaching these favorable determinations.  

Extraschedular Consideration of Increased Disability Ratings

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  

Neither the Veteran nor his representative expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his service-connected disabilities are more severe than are reflected by the currently assigned ratings.  See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant].  Moreover, the Veteran and his representative have not identified any factors which may be considered to be exceptional or unusual with respect to the service-connected PTSD or diabetic neuropathy of the feet, and the Board has been similarly unsuccessful.  

The record does not show that the Veteran has required frequent hospitalizations for his service-connected PTSD or diabetic neuropathy of the feet.  There are no unusual clinical pictures presented, nor are there any other factors, which take the aforementioned disabilities outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's PTSD or diabetic neuropathy of the feet, presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD for the period prior to March 1, 2008, is denied.  

Entitlement to a rating of 40 percent, but no higher, for diabetic neuropathy of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a rating of 40 percent, but no higher, for diabetic neuropathy of the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


